1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                     Case No. 3:09-cv-00545-LRH-WGC
8          Petitioner,
                                                      ORDER GRANTING MOTION FOR
9             v.                                      EXTENSION OF TIME (ECF NO. 206)
10
      WILLIAM GITTERE, et al.,
11
           Respondents.
12

13

14           In this capital habeas corpus action, the petitioner, Fernando Navarro
15   Hernandez, filed a motion for leave to amend on July 2, 2019 (ECF No. 204).
16   Respondents were due to respond to that motion by July 16, 2019. See LR 7-2(b).
17           On July 16, 2019, Respondents filed a motion for extension of time (ECF No. 206),
18   requesting a 30-day extension of time, to August 15, 2019, to file their response to the
19   motion for leave to amend. Respondents’ counsel states that the extension of time is
20   necessary because of his obligations in other cases. The petitioner does not oppose the
21   motion for extension of time.
22           The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the extension
24   of time requested.
25   ///
26   ///
27   ///
28   ///
                                                  1
1          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

2    (ECF No. 206) is GRANTED. Respondents will have until and including August 15, 2019,

3    to file their response to Petitioner’s motion for leave to amend (ECF No. 204).

4

5          DATED this 18th day of July, 2019.
6

7
                                              LARRY R. HICKS
8                                             UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
